Exhibit 10.24
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
     This Amendment (this “Amendment”), dated as of April 1, 2008, amends that
certain Employment Agreement made and entered into on the 23rd day of April,
2007, as amended by an amendment dated as of April 1, 2008 (the “Employment
Agreement’) by and between Globecomm Systems Inc., a Delaware corporation with
principal offices located at 45 Oser Avenue, Hauppauge, N.Y. 11788 (the
“Company”), and William Raney (the “Executive”).
WITNESSETH:
     WHEREAS, from the Effective Date of the Employment Agreement to April 1,
2008, the Executive had been a Vice President and the General Manager of the
Subsidiary and since April 1, 2008, the Executive has been Senior Vice
President, Corporate Sales and Marketing of the Company (all capitalized terms
not defined in this Amendment shall have the meanings ascribed to them in the
Employment Agreement);
     WHEREAS, the Company wishes to extend the Term of the Employment Agreement
and to redefine the Executive’s responsibilities; and
     WHEREAS, as a result the parties hereto desire to amend the Employment
Agreement in certain respects.
     NOW, THEREFORE, the parties hereto hereby agree to amend the Employment
Agreement as follows:
1. Position.
     Section 1 of the Employment Agreement is hereby deleted and replaced in
full with the following:
     “Effective July 1, 2009, the Company hereby agrees to employ the Executive
to serve in the role of Senior Vice President, Corporate Office of the Company.
The Executive accepts such employment upon the terms and conditions set forth
herein, and further agrees to perform to the best of his abilities the duties
generally associated with his position (including, but not limited to,
maintaining key customer relationships, creating and pursuing new business
initiatives and identifying and executing merger and acquisition opportunities
for the Company), as well as other duties commensurate with his position as
Senior Vice President, Corporate Office as may be assigned by the Chief
Executive Officer of the Company. The Executive shall at all times during the
Term, report directly to the Chief Executive Officer of the Company. The
Executive shall perform his duties diligently and faithfully and shall devote
his full business time and attention to such duties.”

 



--------------------------------------------------------------------------------



 



2. Term of Employment.
     Section 2 of the Employment Agreement is hereby deleted and replaced in
full with the following Section 2:
     “2. Term of Employment. The term of Executive’s employment under this
Agreement commenced on April 30, 2007 (the ‘Effective Date’). Subject to the
provisions of Section 10 of this Agreement, the term of Executive’s employment
hereunder shall be for a term ending on June 30, 2012 (the “Term”). Thereafter,
subject to the provisions of Section 10 of this Agreement, the Term shall
automatically renew for successive one (1) year terms, unless either party shall
have given written notice to the other party, not less than ninety (90) days
prior to the expiration of any such Term that the Term will not be extended.”
3. Compensation and Benefits.
     a. Salary. The Executive’s Salary pursuant to Section 3(a) of the
Employment Agreement shall be fixed at an annual rate of Two Hundred Fifty
Thousand Dollars ($250,000) for the balance of the Term.
     b. Bonus. Effective July 1, 2010, Section 3(b) of the Employment Agreement
shall be deleted and of no further force or effect. From and after such date,
the Executive shall be entitled to receive annual bonuses at the discretion of
the Company and according to performance goals to be issued by the Company to
the Executive at the appropriate annual review cycle during the Term.
     c. Benefits. Section 3(c) of the Employment Agreement shall be revised to
provide that the Executive will receive a car allowance, when and if provided by
the Company to other senior executives of the Company in an amount and on terms
consistent with his status.
     d. Stock Grant. Section 3(d) of the Employment Agreement is hereby amended
to add a new clause iv, as follows:
“iv. As soon as practicable following the 2009 Annual Meeting of Stockholders,
and subject to the approval by the Company’s stockholders of an increase in the
authorized number of shares subject to restricted share grants, the Company
shall grant to the Executive 25,000 restricted shares.”

2



--------------------------------------------------------------------------------



 



4. Effect of this Amendment. As amended hereby, the Employment Agreement shall
remain in full force and effect.
IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.
EXECUTIVE

          /s/ WILLIAM RANEY           William Raney    
 
        GLOBECOMM SYSTEMS INC.    
 
       
By: /s/ DAVID E. HERSHBERG
 
   
Title:
  Chairman of the Board and CEO    

3